Citation Nr: 1812694	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability, claimed as compound fracture and bulging disc, cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 2002 and April 2003 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016. A transcript of the hearing is associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination for his back in April 2011, but the examiner failed to provide an opinion as to service connection for the Veteran's back disability or disabilities.  The examiner diagnosed thoracic spine compression fracture, cervical degenerative disc disease, and lumbar spine degenerative arthritis.  The examiner could not opine as to a medical nexus between the Veteran's service and disability without resorting to speculation because back pain was mentioned as a complaint in-service, but the Veteran was not evaluated or treated for a back disorder in the military.  The examiner did not state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner's expertise (i.e., additional facts are required, or the provider does not have the needed knowledge or training).  

VA may only rely upon a medical examiner's conclusion that an etiology opinion would be speculative if the examiner explained the basis for such an opinion or the basis is otherwise apparent in VA's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  It must be clear from the examiner's opinion and/or VA's analysis of the record that the examiner has not used the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  Id.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In this case, the explanation provided by the examiner for the absence of an opinion is not deemed adequate.  

The Veteran underwent a subsequent VA examination in September 2013, in which an opinion was offered.  However, that opinion is also inadequate because it failed to address the Veteran's lay statements as to the etiology of his disabilities and failed to consider all of the Veteran's disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, the Veteran and fellow service members wrote that the Veteran's truck was hit by an improvised explosive device (IED) and that the Veteran rode a gunnery turret for hours with no seat other than a trap, causing his back disability.  The Veteran has been diagnosed with spina bifida occulta, dextroscoliosis, thoracic spine compression fracture, and cervical degenerative disc disease.  The examiner reasoned that the Veteran's disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that "with the severity of [the Veteran's] neck and back conditions it is less likely than not that he would have not received medical treatment for such conditions if they were caused acutely by an IED blast."  The examiner further reasoned that the Veteran's spina bifida occulta and dextroscoliosis are congenital defects that would not have been found on routine entrance examination without specialized x-rays and testing [that] he has now received.  

While the examiner considered an acute cause of the Veteran's disabilities, specifically the IED, the examiner did not consider the nature of the Veteran's service, the lay statements regarding riding on a turret and why the Veteran may not have sought further treatment in a deployed environment.  The examiner did not address the thoracic spine compression fracture or cervical degenerative disc disease specifically, so it is unclear whether the examiner's reasoning applied to the thoracic spine compression fracture, cervical degenerative disc disease, neither, or both.  See Bloom v. West, 12 Vet. App. 185, 187 (2007). Furthermore, the September 2013 examiner stated there were two previous decisions that gave a negative opinion on service connection; however, the only previous opinion of record as to service connection was the April 2011 examiner who opined that he could not provide an opinion as to service connection for the Veteran's back disability without resort to speculation, as discussed above. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange an examination of the Veteran, in-person if warranted, to determine the nature and likely etiology of his neck, back, and spine disability or disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner is asked to respond to the following:

a) Please identify by diagnosis each disability found for the neck, back and spine.

b) As to each diagnosed disability, opine whether such is at least as likely as not (a 50 percent or greater probability) etiologically linked to the Veteran's service.  If any diagnosis of the spine is found to be unlikely etiologically linked to the Veteran's service, the VA examiner should identify the etiology considered more likely.

The VA examiner should consider the Veteran's testimony concerning his in-service experiences of falls and explosions, job seated on a turret, as well as other lay statements regarding the Veteran's service, including the various buddy statements from fellow service members.  

The Board emphasizes that the etiological question presented may be resolved simply by determining whether in-service factors or post-service factors are more likely than the other to have caused the Veteran's current spine disability.  If the probabilities cannot be distinguished from each other due to being essentially equal, this also may present an answer adequate to resolve the question and allow for appropriately informed appellate review.

c) Is it as likely as not (i.e. probability of 50 percent or more) that the Veteran's active service aggravated any congenital disability?

If it is the examiner's opinion that that there has been aggravation, the examiner should identify the baseline level of severity prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

The examiner is requested to provide a complete rationale for any opinion expressed, based upon the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner's expertise (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

2. The AOJ should then review the record and readjudicate the claim.  If any benefit remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




